Citation Nr: 0205014	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-19 570	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) from a December 1993 RO rating decision which denied 
service connection for residuals of dental trauma, for the 
purpose of obtaining eligibility for VA outpatient dental 
trauma.  In June 1996, the Board remanded the appeal to the 
RO for further development.  In an April 1998 decision, the 
Board denied the veteran's claim, citing the rationale that 
the claim was not well-grounded.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1999 memorandum decision, the Court affirmed the 
April 1998 Board decision.  The veteran then appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In November 2000, while the appeal was 
pending before the Federal Circuit, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, and this new law eliminated the 
concept of a well-grounded claim.  In January 2001, the 
Federal Circuit granted the VA Secretary's unopposed motion 
to remand the case to the Veterans Claims Court.  In a 
February 2001 order, the Veterans Claims Court, noting the 
intervening enactment of the VCAA (which eliminated the 
concept of a well-grounded claim), withdrew its November 1999 
decision, vacated the April 1998 Board decision, and remanded 
the case to the Board for readjudication.  In October 2001, 
the Board remanded the appeal to the RO for further 
development.  


FINDINGS OF FACT

Dental trauma during the veteran's service is not shown, and 
he does not have a dental condition that was caused by any 
trauma during service.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were not incurred in or 
aggravated by active service, and there is no related 
eligibility for VA dental treatment.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 17.161 (2001); 
38 C.F.R. §§ 3.381, 4.149 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1967 
to June 1969.  This included a period (May 1968 to June 1969) 
when he was stationed in Vietnam, during which time he 
performed duties as a helicopter and wheel vehicle mechanic, 
and there is no evidence of combat service.  

The service medical records show that at the time of an 
examination performed for pre-induction purposes in September 
1966, the veteran's teeth were found to be acceptable.  A 
July 1967 dental examination noted that teeth numbers 1, 3, 
16, 17, 19, and 32 were missing.  An August 1967 dental 
treatment record indicates that tooth number 30 was 
extracted.  On a medical history form for an October 1967 
examination, the veteran checked that he did not have severe 
tooth or gum trouble and that he did not have a history of a 
head injury.  The October 1967 objective examination noted 
that teeth numbers 1, 3, 16, 19, 30, and 32 were missing and 
that tooth number 7 was restorable.  A February 1969 dental 
treatment record (from when the veteran at his base in 
Vietnam) notes that tooth number 2 was carious and that a 
filling was applied.  On a medical history form for his June 
1969 separation examination, the veteran checked that he did 
not have severe tooth or gum trouble and that he did not have 
a history of a head injury.  The June 1969 objective 
separation examination indicated that teeth numbers 1, 3, 19, 
30, and 32 were missing, and that teeth numbers 6, 7, 8, 10, 
13, 14, 15, 18, and 31 were restorable.  The head, face, 
neck, mouth, and throat were noted to be normal.  The service 
medical records do not refer to trauma to the head or mouth.

The veteran underwent a VA dental examination in June 1969, 
one week after his separation from service.  The examiner 
noted that teeth numbers 3, 19, 30, and 31 were missing.  The 
examiner also reported that there was calculus, marginal 
gingivitis, poor oral hygiene, caries, and a very poor 
occlusal relationship.  Not oral pathology was noted.  The 
veteran's chief oral complaint was noted to be cavities.  The 
treatment plan included prophylaxis and restorations.  

In June 1969, the VA medical center (VAMC) asked the RO to 
perform a dental rating, to determine eligibility for VA 
dental treatment.  In a September 1969 rating decision, the 
RO determined that teeth numbers 30 and 31 were lost or 
extracted during service and service connection was granted 
for those teeth, but not on the basis of service trauma.  The 
apparent purpose of the rating was for Class II dental 
treatment eligibility (one-time correction of service-
connected dental problems, without regard to service trauma).  
See 38 C.F.R. § 17.161(b).  

On a medical history form for a July 1970 examination 
(apparently for National Guard purposes), the veteran checked 
that he did not have severe tooth or gum trouble and that he 
did not have a history of a head injury.  The July 1970 
examination report indicated that the veteran's teeth were 
acceptable.  A July 1970 dental examination report noted that 
teeth numbers 1, 3, 17, 30, and 32 were missing.  

In May 1993, the veteran submitted a claim for service 
connection for "broken teeth," and he asserted that he 
incurred broken teeth and a head injury in Vietnam in 1969.  

In a September 1993 rating decision, the RO determined that 
service connection was not established for a dental condition 
on the basis of alleged in-service dental trauma.  

In a September 1993 statement, the veteran reported that he 
suffered an injury to his teeth in Vietnam in 1970.  He 
stated that he was hit in the mouth and across the eye with a 
hammer which was kicked off a roof.  The veteran indicated 
that he was knocked unconscious and was treated at a portable 
hospital at "Phen Owi" Air Base.  The veteran reported that 
his top teeth were removed in 1988, and that his bottom teeth 
were present but cracked from the hammer blow incident in 
Vietnam.  

The veteran underwent a VA general medical examination in 
October 1993.  He reported that while in Vietnam, he was 
struck in the head with a hammer and was unconscious for a 
half hour.  The examiner reported that the veteran's head was 
atraumatic and that his upper teeth were absent.  The 
diagnoses did not refer to a dental condition.

In an April 1994 statement, the veteran reported that he was 
struck by a hammer in the head in May 1969, one month prior 
to his separation from service.  He stated that his teeth 
were broken and that he was unconscious for about a half 
hour.  

At a June 1994 RO hearing, the veteran reiterated his 
assertions regarding in-service dental trauma, and stated 
that the injury occurred in 1969, and not in 1970, at the 
Bien Hoa Air Base in Vietnam.  The veteran testified that at 
the time of the incident he and another soldier were 
installing sheet metal on a roof and that he was on the 
ground and the other soldier was on the roof.  He stated that 
the other soldier kicked a hammer off the roof and that 
hammer struck him in the head and mouth.  The veteran stated 
that the hammer blow knocked him out and that it cracked all 
of his teeth, but that he received no dental trauma since 
there were no dental facilities where he was stationed.  The 
veteran related that his teeth were cracked, but that no 
pieces were broken off and that no teeth had been knocked 
out.  He indicated that he received treatment at the 
Wilmington Medical Center in 1988, when all of his upper 
teeth were extracted, and that he had received no other 
dental treatment.  

A November 1994 private treatment report from the Medical 
Center of Delaware, Department of Dentistry notes that the 
veteran wanted all of his teeth removed.  He reported that 
his teeth were all cracked, that all but the lower front 
teeth had been extracted previously, and now he wanted the 
remaining teeth taken out.  The examiner reported that there 
was severe bone loss with calculus and plaque present from 
teeth numbers 20 to 29.  It was noted that a radiographic 
report showed an 80 percent bone loss of remaining teeth 
numbers 20 to 29.  The impression was severe adult 
periodontitis.  Teeth numbers 20 to 29 were then extracted.  

In a memorandum received at the RO in November 1996, the 
National Personnel Records Center verified the veteran's 
active duty service.  A statement received in June 1997 from 
the National Archives and Records Administration reported 
that all available service medical records had been 
forwarded.  

In a July 1997 statement, the veteran reported that he was 
never on active duty after June 1969.  He said he briefly 
served with the Delaware National Guard for a few days and 
then got out of the National Guard.  

The veteran underwent a VA medical examination in August 
1997.  He reported that he had not received recent dental 
care.  The examiner noted that the veteran was edentulous 
(i.e., had no teeth).  The veteran reported that during 
service he was hit with a hammer in the head and fractured 
his teeth.  He indicated that he had to have plate sutures.  

In August 1998, the veteran submitted copies of medical 
articles which generally discuss dental conditions including 
periodontal disease.  

In September 1998, Stephen J. Chermol, D.M.D., completed a 
medical evaluation form from the Veterans Assistance Program 
of Widener University School of Law, which had been provided 
by the veteran's attorney.  On the form, Dr. Chermol noted he 
saw the veteran once, being in September 1998, at which time 
he took a medical history and provided a soft tissue 
examination.  The veteran reported that a hammer hit his head 
and broke his teeth during service.  He said that he was told 
by a dental examiner that he had gingivitis and that he was 
aware of his condition but was denied any form of treatment.  
As to a diagnosis, it was noted that the veteran was fully 
edentulous.  The evaluation form includes a section on the 
subject of service connection, and in that section of the 
form Dr. Chermol checked a notation (one of multiple options 
printed on the form) that recites that although the veteran's 
condition probably pre-existed service, the condition was 
probably aggravated or worsened by service-connected trauma 
or environmental conditions.  

A February 2001 lay statement from Quentin Pitra relates that 
during the time he was a helicopter air crewman in Vietnam 
(January 1969 to March 1970) on one occasion he returned to 
the Bien Hoa Air Base at the end of a mission and "somebody 
had said" that the veteran, a mechanic, had been knocked out 
and had lost teeth after being hit in the head with a hammer.  
Mr. Pitra stated that this was all that he could remember.  

VA treatment records dated from 1997 to 2001 indicate that 
the veteran was treated for non-dental ailments.  A March 
2001 entry notes that the veteran reported that he sustained 
a blow to the head/face during service when a hammer fell 
three stories and hit him in the head.  

Private treatment records dated from August to October 2001 
from Sharon A. Welsh, D.D.S., indicate that the veteran 
received treatment for his dental condition.  An August 2001 
entry notes that the veteran reported that he had been 
edentulous since 1970.  The veteran stated that all of his 
teeth had been shattered by a bayonet when he was a 
helicopter mechanic in Vietnam.  He related that the 
remaining root fragments were removed in approximately 1971 
at Wilmington Hospital.  August-October 2001 treatment 
records from Dr. Welsh show she fitted the veteran for and 
provided complete upper and lower dentures.  

In November 2001, at the request of the veteran's attorney, 
Dr. Welsh completed a dental evaluation report on a form from 
the Veterans Assistance Program of Widener University School 
of Law.  On this form, Dr. Welsh noted that she examined the 
veteran on August 2001 and that he reported that he had been 
totally edentulous since the 1970s.  It was noted that the 
veteran indicated that his remaining teeth were extracted at 
the Wilmington Hospital.  Dr. Welsh recounted that she 
treated the veteran from August to October 2001, fabricating 
complete maxillary and mandibular dentures for him.  As to a 
diagnosis, it was noted that the veteran was totally 
edentulous.  In the section of the report dealing with the 
topic of service connection, Dr. Welsh did not check one of 
the multiple options printed on the form, writing instead 
that she was uncertain as she had seen the veteran many years 
after the stated injury.  

The veteran underwent a VA dental examination in December 
2001.  The examiner noted that the claims file was reviewed.  
The examiner reported that the present clinical examination 
and recent panoramic X-rays revealed that the veteran was 
completely edentulous and that no pathology was noted.  It 
was noted the veteran had complete maxillary and mandibular 
dentures which he was not wearing, and he reported that he 
was still getting used to the dentures.  The examiner 
commented that after reviewing the records and examining the 
veteran, it was impossible for him to determine if any of the 
veteran's missing teeth were due to the alleged dental trauma 
in service.  The examiner then discussed specific dental 
evidence of record.  

VA medical records dated from 2001 to 2002 indicate that the 
veteran was treated for unrelated ailments.  

A February 2002 private psychological evaluation notes that 
the veteran reported that when he was in Vietnam he was hit 
by a hammer in the face which caused some teeth damage as 
well as injuries to his face.  The history of his VA dental 
claim was reviewed. 

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained to the extent possible, and VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions as 
would affect the present case.  More specifically, the new 
version of 38 C.F.R. § 3.381 states, in pertinent part, that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2001).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma.  
38 C.F.R. § 3.381(b) (2001).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & 
Supp. 2001); 38 C.F.R. § 17.161(c) (2001).  In comparison, if 
a dental condition is service-connected, but it does not 
involve service trauma, it generally is subject to only one-
time VA treatment, and there is a time limit after service 
for claiming such.  See 38 C.F.R. § 17.161(b).  Shortly after 
his service, the veteran was granted service connection for 
two teeth for VA treatment purposes, but this was not on the 
basis of service trauma.

The veteran seeks service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.  He currently is missing all of his teeth, 
and he attributes this to an alleged incident in service in 
Vietnam in which a hammer fell from a roof and struck him in 
the head/face and cracked his teeth. 

The veteran served on active duty from July 1967 to June 
1969, including service as a mechanic in Vietnam.  His 
service medical records show he was missing several teeth 
when he entered service, he was treated for diseased teeth 
during service including one extraction before his Vietnam 
service, he received dental treatment for tooth disease 
(caries) while in Vietnam, and his separation examination 
shows several missing teeth as well as diseased teeth.  The 
service medical records show no dental trauma whatsoever, and 
the veteran did not report a history of dental injury at the 
time of his service separation examination.  The June 1969 VA 
examination shortly after active duty, as well as a July 1970 
National Guard examination, likewise show no evidence of 
service trauma; only dental disease and several missing teeth 
were noted. 

The above medical information was contemporaneously recorded, 
during and shortly after service, and appears inherently 
reliable.  The Board finds such evidence particularly 
probative in showing no dental trauma in service and no 
dental condition from any service trauma.  

The story of dental trauma in service did not arise until the 
time of the veteran's 1993 VA claim, many years after 
service, and he has often given inconsistent accounts of his 
dental history.  He reports that his remaining top teeth were 
extracted in 1988.  Medical records show his remaining bottom 
teeth were extracted in 1994 due to periodontal disease, not 
trauma residuals.  

At his 1994 RO hearing, the veteran said he received no 
dental treatment at the time of the alleged service injury 
because no dental care was available at his base in Vietnam.  
This assertion of nonavailability of dental care is 
inconsistent with service records showing dental treatment 
(for a cavity, not trauma) at the Vietnam base.  At his 
hearing, the veteran said that at the time of the alleged 
service injury he cracked his teeth but did not lose them.  
If such a significant incident took place, it likely would 
have been documented in the service records, including by 
history at the service separation examination, but it was 
not. 

The veteran saw Dr. Chermol once in 1998 for the purpose of 
getting a private dental opinion on whether his dental 
condition was service-connected.  The veteran told the doctor 
he was hit by a hammer in service and broke his teeth, and 
that he had been told he had gingivitis; Dr. Chermol noted 
the veteran was edentulous, meaning without any teeth; and 
Dr. Chermol checked a block on the form to opine that the 
condition preexisted service but was aggravated by service.  
The doctor's opinion on service connection is based on the 
veteran's self-reported and unsubstantiated history 
(including allegedly breaking his teeth in service), and thus 
the doctor's opinion has no probative value.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Godfrey v. Brown, 8 Vet.App. 113 (1995).

The 2001 statement of a fellow serviceman relates that 
someone told him during service that the veteran had been 
injured by a hammer and lost some teeth.  The serviceman does 
not assert he witnessed the veteran injure his teeth in 
service; rather, more than 3 decades after the putative 
service incident, he recollects that someone told him this (a 
hearsay account).  Under such circumstances, this statement 
is without significant probative value.  

Later in 2001, Dr. Welsh provided the veteran with dentures.  
During this treatment the veteran altered his previous story, 
telling the doctor that his teeth had been shattered by a 
"bayonet" during service in Vietnam and that he had been 
edentulous since 1970.  This is contrary to the hammer-injury 
story and of elsewhere reported tooth extractions in 1988 and 
1994, years after service.  In any event, in a statement this 
doctor noted that she could not opine whether the veteran's 
condition was service-connected since she first saw the 
veteran many years after the claimed injury.  At a 2001 VA 
examination, the examiner said it was impossible for him to 
say whether any of the veteran's missing teeth were due to 
the alleged dental trauma in service. 

The credible evidence in this case establishes that the 
veteran did not have dental trauma in service, and that his 
current dental condition (having no teeth) is due to dental 
disease over the years and not due to any trauma in service.  
The most reliable evidence in the instant case is that from 
during and shortly after service, and such is negative for 
dental trauma or residuals.  For reasons noted, the Board 
finds the more recently dated supporting evidence has little 
or no probative value.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of 
dental trauma, for the purpose of eligibility for VA 
outpatient dental treatment.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for residuals of dental trauma, for the 
purpose of eligibility for VA outpatient dental treatment, is 
denied.  






		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

